DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is Non-final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2,  8-13, 15-21, 31-33 , 37 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Pojasek et al. (US Patent Pub. 2010/0278784).  
Pojasek teaches compositions and methods for treating skin conditions in humans including pigmentation disorders such as vitiligo, melisma, albinism, and brown spots (paragraphs 2, 5, 16-18, 34, 36 and 37).  Pojasek teaches that endothelin signaling is involved in melanocyte differentiation and proliferation and suggests using endothelin-signaling modulators to improve pigmentation disorders (paragraphs 20 and 104).  Pojasek teaches that the endothelin-signaling modulator may be sitaxentan (paragraph 105).  It is known that sitaxentan is a highly selective endothelin-A receptor antagonist is 6500-fold more selective for endothelin-A receptors than endothelin-B receptors.  Pojasek teaches the compositions comprise about 20 mg of active agent (TABLE 1), which would meet the limitation of instant claims 31-33 and 37.  Pojasek teaches applying the active agent topically in a composition containing conventional pharmacologically and cosmetically acceptable vehicles (paragraphs 30, 192-196).  Pojasek teaches that identifying the correct amount to treat a pigmentation disorder may vary depending on the compound, administration means, and properties of the subject and indicates that the attending physician will decide the appropriate amount and dosage regimen (paragraph 32).  
The person of ordinary skill would have had a reasonable expectation of success in treating a pigmentation disorder by providing sitaxentan topically because Pojasek teaches that the compound is generally useful for this purpose.  It would have been obvious to identify a therapeutically effective amount of sitaxentan to treat pigmentation disorders because Pojasek teaches that optimizing the dosage regimen is within the ordinary skill level of a physician and explains which variables would inform that optimization decision.  Regarding claim 39, the skilled artisan would have found it obvious to formulate sitaxentan in a pharmaceutically acceptable carrier because Pojasek suggest that exact modification and provides numerous example of carriers known in the art for making formulations that deliver active agents to the skin.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pojasek et al. (US Patent Pub. 2010/0278784) in view of Pelisson et al. (US Patent Pub. 2010/0124538).
Pojasek et al. is discussed above and differs from the instant claims insofar as they do not disclose a sunscreen.
  Pelisson et al. disclose a composition for the treatment of pigmentation disorders, wherein the composition comprises sunscreen ([0007] and [0034]).  
It is prima facie obviousness to select a known material based on its suitability for its intended use.  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function.  MPEP 2144.07.  Therefore, it would have been obvious to have used a sunscreen in the formulation of Pojasek, since they are known for use in compositions for pigmentation disorders.

Double Patenting

Claims 1, 2, 8, 9, 11-13, 15-21, 31-33 and 37 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 8, 9, 11-13, 15-21, 29-31, and 37 of copending Application No. 16/178185 in view of Pojasek (US Patent No. 2010/0278784). 

Applicant’s argument
Applicant argues in view of the amendments to the claims the reference is not relevant, and furthermore would not be relevant as a secondary reference.  Applicant's arguments have been fully considered but they are not persuasive. 
  
Examiner’s Response
As discussed supra,  the selectivity of sitaxentan is an inherent property of the compound as evidenced by Horn et al. sitaxentan, a highly selective endothelin-A receptor antagonist is 6500-fold more selective for endothelin-A receptors than endothelin-B receptors (p, 1483, line 1).  Therefore, the double patenting over copending application 16/178185 in view of Pojasek is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612